
	

113 S2173 IS: CHOICE Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2173
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Ms. Landrieu (for herself, Mr. Manchin, Mr. Warner, Ms. Heitkamp, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to provide a permanent path for the direct
			 enrollment
			 of individuals in qualified health plans.
	
	
		1.Short title
			This Act may be cited as the
		  Consumers Having Options in Choosing Enrollment Act or the CHOICE Act.2.Permanent Pathway for Direct Enrollment(a)FindingsCongress finds the following:(1)Successful implementation of the Patient Protection and Affordable Care Act (referred to in this
			 section as the ACA) is critical to ensuring that more Americans are able to access health care coverage.(2)The ACA provided for the establishment of new State-based or, in the absence of State action,
			 federally facilitated marketplaces to help connect consumers with health
			 insurance options and coverage.(3)As part of the regulatory guidance related to the marketplaces, the Department of Health and Human
			 Services provided consumers with an option to enroll in health
			 insurance coverage directly, known as direct enrollment.(4)The Department of Health and Human Services also permits enrollment through an Exchange with the
			 assistance of an agent or broker, including permitting consumers to
			 select a product on the Internet website of an agent or broker.(5)Consumers should be permitted a permanent option to enroll directly with a qualified health plan
			 issuer, or Internet website of an agent or broker, in a manner
			 consistent with the marketplaces and as long as certain consumer
			 protections are followed.(6)Consumers should continue to be informed that other health insurance products are available and
			 offered.(7)Consumers should be notified of their eligibility determination for coverage through the Exchange
			 Internet website for premium tax credits and cost sharing reductions.(8)Direct enrollment is not a new idea and has proven to work successfully in getting seniors coverage
			 through the Medicare Advantage program and the Medicare Part D program.(9)Providing a permanent pathway for consumers to directly enroll with a qualified health plan issuer
			 or the certified Internet website of an agent or broker gives such
			 consumers another option to sign up for health insurance
			 coverage and takes the United States one step closer to achieving the
			 goals of the ACA.(b)Direct enrollmentSection 1312 of the Patient Protection and Affordable Care Act (42 U.S.C. 18032) is amended by
			 adding at the end the following:(g)Direct enrollment(1)In generalNot later than 30 days after the date of enactment of this subsection, the Secretary shall issue
			 guidelines and necessary operational specifications to provide for the
			 establishment of a permanent pathway to
			 enable individuals to enroll in qualified health plans through—(A)in the case of a State with a State-based Exchange, the Exchange, or if determined appropriate by
			 the State, a health insurance issuer, a certified agent or broker, or	a
			 Centers for Medicare & Medicaid Services certified Internet web-based broker or entity; or(B)in the case of a State with no State Exchange, the Federal Exchange, a health insurance issuer, an
			 agent or broker certified by the Federal Exchange, or	a Centers for
			 Medicare & Medicaid Services certified Internet web-based broker or entity.(2)AvailabilityGuidelines and operational capabilities issued under paragraph (1) shall be available to consumers
			 and applicable health insurance issuers and entities for any enrollment
			 period required under section 1311(c)(6)..
			
